Citation Nr: 1607271	
Decision Date: 02/25/16    Archive Date: 03/04/16

DOCKET NO.  13-04 517	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to an effective date earlier than May 10, 2002, for the grant of service connection for depressive disorder associated with sarcoidosis.

2.  Entitlement to an initial rating higher than 70 percent for depressive disorder associated with sarcoidosis.

3.  Entitlement to a total disability rating based on individual unemployability (TDIU) prior to May 10, 2002.


ATTORNEY FOR THE BOARD

Shamil Patel, Counsel



INTRODUCTION

The Veteran had active service from July 1982 to March 1988.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from two rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  In a September 2008 rating decision, the RO granted service connection for dysthymic disorder (since recharacterized as depressive disorder) and assigned an initial 70 percent rating effective from May 10, 2002.  The Veteran appealed both the initial rating and the assigned effective date.  

In a March 2010 rating decision, the RO granted a TDIU effective from May 10, 2002.  Historically, the Veteran was also granted service connection for sarcoidosis in the September 2008 rating decision.  He was assigned a 60 percent rating effective from November 30, 1999, and a 30 percent rating from December 7, 2000.  In an October 2008 notice of disagreement, the Veteran's then-representative initiated an appeal seeking higher initial ratings, and asserted entitlement to a TDIU as part of these higher ratings.  Pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009), a TDIU claim is part of an increased rating claim when such claim is raised by the record.  It involves an attempt to obtain an appropriate rating for a disability as part of a claim for increased compensation.  Id. at 453-54.  Therefore, the March 2010 rating decision which granted a TDIU from May 10, 2002, effectively denied a TDIU prior to that period.  While certain adjudicative actions stemming from this appeal have framed the issue as entitlement to an effective date earlier than May 10, 2002, for the grant of a TDIU, see November 2012 Statement of the Case, the issue is correctly framed as entitlement to a TDIU prior to May 10, 2002.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.



REMAND

In the Veteran's September 2009 substantive appeal of his claims for an earlier effective date for the award of service connection and a higher initial rating for his depressive disorder, the Veteran's then-representative requested a video-conference hearing before a Veterans Law Judge (VLJ) of the Board.  To date, the Veteran's request has not been fulfilled, and the matter must be remanded to accommodate his request. 

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a video-conference hearing before the Board at the earliest available opportunity.  Notify him of the date, time and location of this hearing, in accordance with 38 C.F.R. § 20.704(b) (2015).  After the hearing, the claims file should be returned to the Board in accordance with current appellate procedures.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).



